Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a lighting apparatus comprising a first side light body and the second side light body rotatable with respect to a first end box and a second end box for adjusting light emitting angles of the first lateral light and the second lateral light and a middle light body connected to the light base for emitting a top light passing through a center opening of a light base and emitting a bottom light in a direction opposite to the top light, in combination with each and every remaining limitations of the claims.
Looking at the closest prior art of record, Wu et al. (US 2010/0002426; hereinafter ‘Wu’) discloses a lighting apparatus having a middle light body which has openings to emit light up (aperture 18, fig. 6, paragraph [0048]) and down (aperture 21, fig. 5, at least paragraph [0052]).  However, Wu does not disclose first and second side light bodies.  It would not have been obvious to include first and second side light bodies as doing so would negatively impact the intention of Wu’s invention.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching similar lighting devices.  Most have side light bodies (including either light guide plates or mirrors/reflectors), but they do not teach, disclose, or render obvious the specifically called for structural limitations indicated above in the reasons for allowance:
Ohno et al. (US 10,180,529)
Kotovsky (US 10,655,834)
Chien (US 2010/0118526)
Jang et al. (US 2015/0138829)
Sekii et al. (US 9,964,687)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875